sole issue to be determined is the extent of discipline to be imposed.   See
                 SCR 111(7), (8).
                             It is so ORDERED.




                                                                                   J.




                 cc: Jeffrey Posin, Chair, Southern Nevada Disciplinary Board
                       David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Olson, Cannon, Gormley, Angulo & Stoberski
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e